DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
Status of Claims
Claims 6-7, 10 and 13-14 are cancelled.
Claims 1-5 and 8 have been amended.
Claim 15 is new
Claims 1-5, 8-9, 11-12 and 15 are pending the application and are presented to be examined upon their merits.
Examiner’s Comments
Intended Use-MPEP 2103 IC
Claim 1 recites, “…transacting,…, with an exchange to exchange…”
Claim 3 recites, “…a transaction…to request…”
Claim 5 recites, “if receiving…a request from the mining node to settle…”
Claims 8 and 15, ”wherein the request information request the exchange institution to identify…”
Claim 11 recites, “…and sending…to present…”
Claim 12 recites, “if receiving…to settle…,generating a virtual currency address for the virtual currency,…”
“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]

Functional Language-MPEP 2114
Claim 8 recites, “and a processor coupled to the memory and configured to: settle…”
Claim 9 recites, ”wherein…, the processor is configured to…:
Claim 11 recites, “wherein…, the processor is configured to…”
Claim 12 recites, “wherein the processor is configured to…”
“The recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]

Claim Rejections- 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-9, 11-12 and 15  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
Claims 1, 8 and 15 recite, “settling… with a mining node using a virtual currency according to a workload performed by the mining node…”
According to the specification, “ [0043]    Referring to a currency settlement system 200 shown in FIG. 2, the currency settlement system refers to a system for settling workload of a mining node, and the currency settlement system may include a plurality of mining nodes 210, a cryptocurrency mining pool 
system 220, an exchange institution 230, and a transaction partner 240. The mining node may be a computing device operated by a user, and the user may perform various operations on the mining node to generate a workload. The cryptocurrency mining pool system may make virtual currency settlements with a plurality of mining nodes according to the workload of the mining nodes. The cryptocurrency mining pool system may determine how much income a mining node earns in previous work, and issue the income to the mining node in the form of a virtual currency.” The specification discloses ‘various operations performed the user on the mining mode’ but does not provide details as to what “…according to the workload” comprises, which herein may be interpreted as the operations that are performed on the mining node that generates a workload.
“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I

Claim is broader than Specification
Claim 15 recites, “accessing the exchange institution;…sending a request to the exchange institution…: receiving the transaction confirmation…; transmitting the amount…; receiving the amount…; identifying a settlement account…”. According to the specification, “ [0056]    The cryptocurrency mining pool system accesses the exchange institution and  submits a transaction request to the exchange institution, so that the exchange institution identifies a transaction partner according to the transaction request… [0057]   After receiving a transaction confirmation command sent by the exchange institution after the transaction partner is identified, the cryptocurrency mining pool system sends the virtual currency to the exchange institution, so that the exchange institution may send the virtual currency to the transaction partner. After receiving the virtual currency, the transaction partner sends the fiat currency to the exchange institution, and the cryptocurrency mining pool system receives the fiat currency sent by the exchange institution.” Since the specification indicates that the limitations are performed by the mining pool system, the claim provides limitations at are sweeping generalizations that would entitle the applicant to more than what the applicant has possession over.
“’The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.” MPEP 2161.01I.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Hybrid
Claims 8-9 and 11-12 are indefinite because they are hybrid claims. See MPEP 2173.05(p). In particular, the claims are directed to neither “a machine” or a “process” but rather embrace or overlap two different statutory classes of invention.  Evidence to support a position that claims 8-9 and 11-12 are  drawn to a machine includes the recitation of “a currency settlement apparatus”. On the other hand, evidence to support a position that the claims are drawn to a process includes,
wherein claim 8 recites, “settle with a mining node using a virtual currency…a workload performed by the mining mode…; access the exchange institution; send a transaction request…, send a transaction confirmation…, transmit the amount…and receive the amount of fiat currency…; receive the transaction confirmation…; transmit the amount of the virtual currency…;….” 
wherein claim 9 recites, “detecting the mining node accessing…; acquiring a node identifier…; acquiring account information…; storing the node identifier…”
wherein claim 11 recites, “…after transferring….; determining an exchange rate…; and sending the exchange rate to the mining node…”
wherein claim 12 recites, “if receiving…, generating a virtual address…, and sending the virtual address…”. 
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 8-9 and 11-12 to be drawn to either a product or process.

Unclear Scope
Claim 1 recites, “transacting, by the cryptocurrency mining pool system, with an exchange institution to exchange;”.  It is unclear to one of ordinary skill in the art what transaction is taking place  or exchange being made between the cryptocurrency mining pool system and the exchange institute.
 Claims 2-5 are also rejected being dependent on claim 1.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Means-Plus-Function
Claim 4 recites, “sending…, the mining node presenting the exchange rate…”
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “the mining node, that are coupled with functional language, “presenting”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) 	Amend the claim so that the claim limitation will no longer be interpreted as a
limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) 	Amend the written description of the specification such that it expressly recites
what structure, material, or acts perform the entire claimed function, without
introducing any new matter (35 U.S.C. 132(a)); or
(c) 	Amend the written description of the specification such that it clearly links the
structure, material, or acts disclosed therein to the function recited in the claim,
without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification
already implicitly or inherently discloses the corresponding structure, material, or acts
and clearly links them to the function so that one of ordinary skill in the art would
recognize what structure, material, or acts perform the claimed function, applicant
should clarify the record by either:
(a) 	Amending the written description of the specification such that it expressly
recites the corresponding structure, material, or acts for performing the claimed
function and clearly links or associates the structure, material, or acts to the
claimed function, without introducing any new matter (85 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which
are implicitly or inherently set forth in the written description of the specification,
perform the claimed function. For more information, see 37 CFR 1.75(d) and
MPEP §§ 608.01(0) and 2181.
Claim 9 has the similar issue reciting, “detecting the mining node accessing the cryptocurrency mining pool system…”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692